—Order and judgment (one paper), Supreme Court, New York County (Edward Lehner, J.), entered June 17, 1998, which, upon plaintiffs post-foreclosure motion, awarded plaintiff $40,000 in additional attorneys’ fees to be paid out of the proceeds of the foreclosure sale, and directed that any surplus be disbursed in accordance with the order of Chief Bankruptcy Judge Tina Brozman dated February 4, 1998, unanimously affirmed, without costs.
The post-foreclosure supplemental judgment appealed from does not bring up for review, pursuant to CPLR 5501 (a), the final judgment of foreclosure and sale, or the order granting summary judgment to plaintiff. Even assuming that defendant had the right to seek review of the issues determined in the final judgment of foreclosure, the points defendant now raises challenging the validity of the foreclosure are without merit (see, e.g., City of New York v Zuckerman, 234 AD2d 160, lv dismissed 90 NY2d 845). In particular, the action was not time-barred because the automatic stay of 11 USC § 362 tolled the limitations period for this foreclosure action (see, CPLR 204 [a]). Concur — Tom, J. P., Andrias, Saxe and Friedman, JJ.